Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 AND 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Warren Jebens (GB202187) in view of Honda (US20060062929), further in view of  Maeda et al (JP2016001306).
Regarding claim 5, Robert Warren Jebens teaches an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element (intended use) comprising a plurality of split lenses the optical element structure, comprising:
a base portion (21, 11);
a plurality of lens-like intaglio portions (23, 24) provided on the base portion, and corresponding to the plurality of split lenses (see figure 2); the plurality of lens-like intaglio portions each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and
a groove portion (25) provided on the base portion (see figure 2) and extending in the second direction to intersect the lens-like intaglio portion, the groove portion having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of a lens-like intaglio portion (page 1, lines 38-90 and page 2, lines 92-102) among the plurality of lens like intaglio portions, wherein the lens-like intaglio portion includes a structure corresponding to a blazed structure , a linear Fresnel lens structure, or a cylindrical lens array structure, in which the plurality of splits lenses are arranged parallel.
Robert Warren Jebens teaches using a mold to create the lens sheet. The grooves extend from end to end; however, Robert Warren Jebens fails to specifically disclose the plurality of lens-like intaglio portions being parallel with a direction of rotation of the mold roll and  a blazed structure, a linear Fresnel lens structure, or a cylindrical lens array structure in which the plurality of splits lenses are arranged parallel.
In the same field of endeavor, Honda teaches the method comprising:
supplying a base portion (2; paragraph 29); supplying a plurality of lens like intaglio portions (6; paragraphs 40, 42 and 47) onto the base portion;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses 3), the plurality of lens-like intaglio portions each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and 
having a surface on which a groove portion provided on the base portion and extending in the second direction to intersect the lens like intaglio portions (see figure 1), the groove portion (paragraph 60-61) having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of a lens-like intaglio portion among the plurality of lens-like intaglio portions- the stamper structure around the circumference of the roll die mold in a direction of rotation where the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62);  curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69). Also, Honda (paragraphs 60-63) teaches the mold roll (14) grooves can have different shapes, randomly arranged, at different pitches and the roller is axially movable. Thus, Honda teaches the design of the roll can have a variety of surface shapes and grooves to form different shaped optical elements in the film. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the lens like intaglio portion being parallel to direction of rotation of the mold roll, since Robert Warren Jebens and Honda teach manufacturing the lens elements using molding techniques, forming the molding roller/die to correspond to the shape of the lens sheet structure which could have the plurality of lens-like intaglio portions being parallel with a direction of rotation of the mold roll, and Honda further teaches arranging the grooves in a certain directions can provide a smoother release of the film.
The Jeben- Honda combination fails to specifically disclose the lens like intaglio portion being wherein the lens-like intaglio portion includes a structure corresponding to a blazed structure , a linear Fresnel lens structure, or a cylindrical lens array structure, in which the plurality of splits lenses are arranged parallel.
In the same field of endeavor, Maeda et al teaches a an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element comprising a plurality of split lenses (for example figure 1), the optical element stamper structure comprising: a base portion (plate); a plurality of lens-like intaglio portions (11a) provided on the base portion and corresponding to the plurality of split lenses, the plurality of lens-like intaglio portions each extending in a first direction and arranged in a second direction, the second direction crossing the first direction; wherein the lens-like intaglio portion includes a structure corresponding to a blazed structure, a linear Fresnel lens structure, or a cylindrical lens array structure, in which the plurality of split lenses are arranged in parallel (for example see figure 1). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design a stamper with Fresnel structures, blazed structures or cylindrical arrays used in the manufacture of lenses, screens and other optical devices by press and mold manufacturing where split lens can be arranged concentrically or parallel with quality optical performance. 
Regarding claim 12, Robert Warren Jebens teaches a method for manufacturing an optical element including a split lens structure including a plurality of
split lenses (23, 24), the method comprising:
providing a transparent substrate film (21);
supplying a transparent resin onto a surface of the substrate film;
pressing the substrate film by a pressing roll to a mold roll such that transparent resin is sandwiched between the substrate film and the mold roll including the optical element of claim 7 (see figures 1-2; page 1, lines 89-101 and page 2, lines 92-102); curing the transparent resin; and peeling the substrate film from the mold roll. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872